NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



LARRY FIELDS,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D18-3254
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

Loren D. Rhoton of Loren Rhoton, P.A.,
Tampa, for Appellant.


PER CURIAM.


              Affirmed.



LaROSE, C.J., and NORTHCUTT and SMITH, JJ., Concur.